Citation Nr: 0910848	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  06-08 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected HIV related illness. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served in the Navy from June 1982 to February 
2003.  

This matter comes before the Board of Veterans Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was examined by VA in May 2005.  At that time, 
the Veteran complained of fatigue, weight loss, loss of 
muscle tone, nausea, and vision difficulties.  His T4 (CD4) 
was then 391, and his lowest CD4 was 268.  

The only statement of the case in this matter was entered in 
February 2006.  After the case was certified to the Board a 
records folder of recent treatment was received.  At least 
some of this treatment was at the National Naval Medical 
Center in Bethesda, Maryland, and as such, postdates the 
statement of the case.  There is no waiver of RO 
consideration, and the records raise questions, when 
evaluated in conjunction with VA records, requiring 
additional development.

Also recently received was a medical statement submitted with 
a limited waiver by the appellant's representative.  In view 
of the explanation set forth herein, additional development 
is needed.

The Veteran's medical records indicate that his CD4 levels 
ranged from a high of 591 in February 2002 to a low of 133 in 
November 2005.  A February 2006 note states that a drop in 
CD4 was "not unexpected" at that time because the Veteran's 
antiretroviral therapy was temporarily discontinued since he 
developed lactic acidosis in October 2005, the symptoms of 
which had since resolved.  However, the Veteran's CD4 was 190 
in June 2006, a July 2007 letter from a neurologist states 
that the Veteran was diagnosed with AIDS due to CD3 and CD4 
below 200, and a January 2008 note states that the Veteran's 
CD4 was 193 in March 2007.  The Veteran's CD4 was reported to 
be above 200 in January 2008 (311), October 2006 (251); May 
2005 (391); October 2004 (316) and February 2004 (408).  

The Veteran's medical records also document complaints of 
weight loss, nausea, and episodes of diarrhea and vomiting.  
While some of these complaints are stated to be related to 
the Veteran's lactic acidosis in October 2005 to February 
2006, the etiology of other episodes of nausea, vomiting, and 
diarrhea are not fully explained in the medical records.  
Further, while the Veteran complained of weight loss at VA 
exams in May and June 2005, and there is documentation of 
weight changes in the Veteran's medical records, the etiology 
of the weight loss is not explained.  The medical records 
indicate weight ranging from 147 in May 2005 to127 in October 
2005.  The Veteran regained some weight, with weights 
recorded as 135 to 137 pounds at various times in 2006, and 
139 pounds in March 2007, but it is unclear whether the 
Veteran regained an adequate amount of weight for his height 
and build, or whether he continues to experience effects of 
pathological weight loss.  

Further, while the Veteran's bilateral peripheral neuropathy 
of the lower extremities is separately rated and therefore 
cannot be used to increase his rating herein; there is some 
evidence of other neurological symptoms.  A July 2007 letter 
from a neurologist states that the Veteran was experiencing 
paresthesias of the right thumb and arm, and that he was 
going to be evaluated for a right superficial radial 
neuropathy.  The Veteran was also noted to have left superior 
quadrantanopia of unclear etiology.  The outcome of any 
evaluations that were performed are not evident from the 
medical records, nor is it clear whether the Veteran's 
quadrantanopia is related to his HIV.

The Veteran's medical records also indicate that he was 
diagnosed with AIDS in or before February 2006.  They further 
indicate that the Veteran was being treated with Pentamidine 
for Pneumocystic Pneumonia (PCP), but it is unclear whether 
the Veteran actually had PCP or was being treated as a 
prophylactic measure.  

Accordingly, it is unclear whether the Veteran has 
constitutional symptoms, and if so, whether they are caused 
by his HIV, and, if so, whether these symptoms are recurrent 
or refractory in nature.  It is also unclear whether his 
pathological weight loss is in sustained remission.  
Additionally, it is unclear whether the Veteran developed an 
AIDS related opportunistic infection, or whether he developed 
secondary diseases afflicting multiple body systems.  

Thus, a new VA exam is necessary, addressing the Veteran's 
symptoms in terms of the rating criteria set forth in 
Diagnostic Code 6351.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining the need for 
additional evidence regarding his claim 
in accordance with 38 U.S.C.A. §§ 5013 
and 5103A (West 2002 & Supp. 2008).

The letter must inform the Veteran about 
the information and evidence necessary to 
substantiate the claim, notify him of the 
type of evidence VA will attempt to 
obtain on his behalf and the type of 
evidence he is expected to provide, and 
request that he provide any and all 
evidence currently in his possession.  
Furthermore, the letter should comply 
with the guidance concerning notice as 
set forth in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) and Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

2.  A new VA examination should be 
obtained.  The examiner should 
specifically discuss the Veteran's 
current and prior T4 levels and any 
sustained periods where his T4 was less 
than 200; all of the Veteran's 
constitutional symptoms that are related 
to his HIV, and whether these symptoms 
are recurrent or refractory in nature; 
whether the Veteran's pathological weight 
loss was an isolated incident and whether 
he was able to regain sufficient weight 
for his height and build; whether the 
Veteran has or had any AIDS related 
opportunistic infections or neoplasm and, 
if so, the nature and frequency thereof; 
and all secondary diseases affecting the 
Veteran's body systems.  

All opinions and conclusions expressed by 
the examiner should be supported by a 
complete rationale in the report.  In 
explaining the opinions and conclusions 
reached, the examiner should address the 
previous VA and Naval Center findings, as 
needed.  

3.  After completion of the above 
development, the Veteran's claim should 
be re-adjudicated.  If the determination 
remains unfavorable to the Veteran, he 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC) and given an opportunity to 
respond thereto.  

Then, if indicated, this case shall be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




